The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 22, 2018

                                2018COA26

17CA0178, Denver Police Protective Association v. City &
County of Denver — Labor and Industry — Labor Relations —
Collective Bargaining

     In this collective bargaining case, the division holds that body-

worn cameras are not “personal safety and health equipment”

under the Charter of the City and County of Denver. The division

therefore concludes that body-worn cameras are not a mandatory

subject of collective bargaining. Accordingly, the division reverses

the contrary judgment of the district court.
COLORADO COURT OF APPEALS                                      2018COA26


Court of Appeals No. 17CA0178
City and County of Denver District Court No. 15CV33862
Honorable Ross B.H. Buchanan, Judge


Denver Police Protective Association,

Plaintiff-Appellee,

v.

City and County of Denver, Colorado,

Defendant-Appellant.


                           JUDGMENT REVERSED

                                Division VII
                        Opinion by JUDGE BERGER
                       Bernard and Freyre, JJ., concur

                        Announced February 22, 2018


Olson Law Firm, LLC, Sean T. Olson, Denver, Colorado, for Plaintiff-Appellee

Kristin M. Bronson, City Attorney, Robert D. Nespor, Assistant City Attorney,
Kristin George, Assistant City Attorney, Denver, Colorado, for Defendant-
Appellant
¶1    In this collective bargaining dispute, the district court held

 that defendant, the City and County of Denver (Denver), was

 obligated to engage in collective bargaining with plaintiff, the

 Denver Police Protective Association (DPPA), over a Denver Police

 Department (DPD) policy requiring certain of its officers to wear and

 use body-worn cameras (BWCs). The district court concluded that

 BWCs constituted “personal safety and health equipment,” and

 thus are a mandatory subject of collective bargaining.

¶2    As it did in the district court, Denver contends that BWCs are

 not “personal safety and health equipment” and therefore it had no

 obligation to engage in collective bargaining over the DPD’s policies

 regarding BWCs. We agree with Denver, hold that BWCs are not

 “personal safety and health equipment,” and reverse the district

 court’s judgment.

             I.    Relevant Facts and Procedural History

¶3    Denver and DPPA are parties to a collective bargaining

 agreement. That agreement implements the Charter of the City and




                                    1
 County of Denver (Charter),1 which sets forth Denver’s obligations

 regarding collective bargaining with certain of its employees.

¶4    The Charter provides that “Police Officers shall have the right

 to bargain collectively with [Denver] and to be represented by an

 employee organization in such negotiations.” Charter § 9.8.3(A).

 However, this right is not unlimited.

¶5    The Charter describes three categories of subjects of collective

 bargaining. First, there are mandatory subjects of bargaining.

 These include compensation, the number of hours in the workweek,

 and “[p]ersonal safety and health equipment.” Charter § 9.8.3(B)(i),

 (iii), (v). The second category describes permissive subjects of

 bargaining. Denver may, but is not required to, bargain over these

 subjects. This category includes “[o]fficer safety and health matters

 except as provided in 9.8.3(B)(v) [personal safety and health

 equipment].” Charter § 9.8.3(D)(vii).2

¶6    In 2015, the DPD promulgated, without bargaining or

 consultation with DPPA, a policy regarding the use of BWCs. The

 1 The Charter is located in title I, subtitle B of the Revised Municipal
 Code of the City and County of Denver.
 2 The third category addresses matters upon which bargaining is

 prohibited. Neither party contends that BWCs fall within this third
 category.

                                    2
 policy requires “patrol officers and corporals assigned to all six

 police Districts, the Gang Unit and Traffic Operations” to wear and

 use BWCs. Immediately after the policy was announced, DPPA

 contended that the wearing and use of BWCs was a mandatory

 subject of bargaining, and it demanded that Denver bargain.

 Denver refused.

¶7    DPPA filed suit, alleging that Denver violated the collective

 bargaining agreement by implementing the BWC policy without first

 bargaining in good faith with DPPA. The parties filed cross-motions

 for summary judgment. DPPA argued the BWC policy fell under

 either “compensation,” “the number of hours in the workweek,” or

 “personal safety and health equipment,” and thus was a mandatory

 subject of bargaining. Denver contended that while the wearing

 and use of BWCs might bear upon “officer safety and health

 matters,” BWCs were not “personal safety and health equipment,”

 and Denver had no obligation to bargain over the wearing and use

 of BWCs.

¶8    The district court granted summary judgment in favor of

 DPPA. It first concluded that BWCs did not fall under

 “compensation” or “the number of hours in the workweek,”


                                    3
  conclusions that are not challenged on appeal. The court then

  concluded that “BWCs are a unique piece of equipment with a

  significant safety dimension integral to their purpose, despite

  arguably being secondary to their evidence-gathering purposes, and

  therefore qualify as ‘personal safety and health equipment’ within

  the meaning of the Charter.” Consistent with this conclusion, the

  district court ordered Denver to bargain over the implementation of

  the BWC policy.

       II.     Body-Worn Cameras Are Not “Personal Safety and Health
                               Equipment”

                             A.    Standard of Review

¶9           We review the grant or denial of summary judgment de novo.

  Miller v. City & Cty. of Denver, 2013 COA 78, ¶ 12. “When, as here,

  the parties do not raise factual disputes, issues of statutory

  interpretation are particularly appropriate for resolution on

  summary judgment.” Bontrager v. La Plata Elec. Ass’n, 68 P.3d
555, 558 (Colo. App. 2003).

¶ 10         Because a municipal charter is the equivalent of a statute or

  other legislation, “[i]nterpretation of a municipal ordinance involves

  a question of law subject to de novo review.” MDC Holdings, Inc. v.



                                         4
  Town of Parker, 223 P.3d 710, 717 (Colo. 2010). “We employ the

  rules of statutory construction to guide our interpretation of the

  Charter.” City & Cty. of Denver v. Denver Firefighters Local No. 858,

  2014 CO 15, ¶ 10.

¶ 11   We construe a charter according to its plain and ordinary

  meaning. Cook v. City & Cty. of Denver, 68 P.3d 586, 588 (Colo.

  App. 2003). “Where charter language appears reasonably certain,

  plain, and unambiguous, resort to other rules of statutory

  construction is unnecessary.” Miller, ¶ 17.

¶ 12   “Just as we favor interpretations that give harmonious and

  sensible effect to all parts of a charter, we avoid interpretations that

  yield absurd or unreasonable results.” Denver Firefighters Local No.

  858, ¶ 10.

                               B.    Analysis

¶ 13   We must determine whether BWCs are “personal safety and

  health equipment,” as DPPA claims and the district court held, or

  instead, equipment that relates to “officer safety and health

  matters,” as Denver contends. If they are the former, Denver is

  required to bargain over their use, but if they are the latter, Denver

  is legally within its rights to refuse to bargain.


                                      5
¶ 14   Both categories use some of the same key words — “safety”

  and “health.” Thus, it is hardly a surprise that a dispute has arisen

  over the proper categorization of BWCs. Our job is to define

  “personal safety and health equipment” as precisely as possible

  because the categorization is outcome determinative.

¶ 15   We begin with the recognition that we are considering a police

  department policy. The essential functions of any police

  department include both public and officer safety. To that extent,

  every piece of equipment utilized by police officers relates to safety

  in some manner.

¶ 16   But the Charter distinguishes between two closely related

  concepts, and we must give substance to each of these concepts.

  Denver Firefighters Local No. 858, ¶ 10. If “personal safety and

  health equipment” includes all equipment that has any tendency to

  affect the personal safety and health of an officer, that category

  would include officer-worn radios, badges, and virtually every other

  piece of equipment that police officers use to carry out their

  important duties. (Depending on the definition of “personal” it

  might also include police cars and computers used by the officers.)




                                     6
¶ 17   We cannot apply such a definition because it ignores the two

  separate categories established by the Charter and the significant

  differences between them in terms of collective bargaining

  obligations. “If possible, we read ordinances as a whole, giving

  consistent, harmonious, and sensible effect to all parts.” MDC

  Holdings, 223 P.3d at 717. So, “personal safety and health

  equipment” must have some more limited meaning.

¶ 18   We therefore are left to ascribe meaning to “personal safety

  and health equipment” that makes logical sense, that preserves the

  distinction between “personal safety and health equipment” and

  equipment that relates to “officer safety and health matters,” and

  that can be meaningfully applied, not only in this case but in later

  cases as well.

¶ 19   The district court recognized the same problem that confronts

  us when it observed that “BWCs are a unique piece of equipment

  with significant safety dimension[s] integral to their purpose.” The

  district court’s solution was to construe “personal safety and health

  equipment” to include only equipment for which the police

  department explicitly recognizes a safety purpose.




                                    7
¶ 20   While this was a yeoman’s effort to resolve the problem, in the

  end, this solution is unworkable. If the inclusion or exclusion of an

  explicit safety reference were dispositive, the DPD could entirely

  avoid a “personal safety and health equipment” categorization by

  the simple, expedient deletion of any reference to safety, even when

  it is apparent that safety is a significant or primary motivation for

  the use of the equipment. That is not a reasonable interpretation of

  the Charter. See Bd. of Cty. Comm’rs v. Park Cty. Sportsmen’s

  Ranch, LLP, 45 P.3d 693, 711 (Colo. 2002). Moreover, every piece of

  equipment is “unique” to some extent, and we are unable to see

  how the application of the district court’s definition would be

  predictable or workable in practice.

¶ 21   Given the lack of other reasonable alternatives, we conclude

  that the only other option is to restrict the definition of “personal

  safety and health equipment” to equipment whose principal purpose

  is the safety of officers. To read the Charter otherwise would make

  the distinction between “personal safety and health equipment” and

  “officer safety and health matters” nearly impossible to discern in

  any particular case, as illustrated by the facts presented here. See

  People v. Dist. Court, 713 P.2d 918, 921 (Colo. 1986) (noting that


                                     8
  when interpreting statutes, or charters, “the construction which

  results in harmony rather than inconsistency should be adopted”).

¶ 22   This case therefore turns on whether the principal purpose of

  BWCs is officer safety. The promulgated BWC policy recognizes

  under the subheading “Purpose” five uses of BWCs:

            a.   To capture crimes in–progress, whether
            perpetrated against the officer or the
            community and to maintain this evidence for
            presentation in court.

            b.   To document initial police response, the
            discovery of evidentiary items and the action of
            the police pursuant to an investigation
            including calls for service of self initiated police
            contacts.

            c.   To mitigate potentially confrontational
            interactions with members of the public
            through the presence of the BWC.

            d.    To prevent and resolve complaints made
            against officers during the course of their
            police duties.

            e.   To serve in training and performance
            feedback, ensuring the professionalism of all
            Denver Police officers.

¶ 23   DPPA relies on subsection (c) to argue that the safety of police

  officers is an integral purpose of the BWC policy. Denver, on the

  other hand, contends that the main purpose of BWCs is evidentiary




                                     9
  in nature, and that even if BWCs impact officer safety, the safety

  effect is secondary to the evidentiary purpose.

¶ 24   Only a strained reading of the BWC policy supports the

  conclusion that the principal purpose of BWCs is officer safety. This

  conclusion is solidified when we contrast BWCs to equipment that

  everyone agrees is “personal safety and health equipment.”

¶ 25   Firearms and bullet-proof vests are clearly “personal safety

  and health equipment,” and thus a mandatory subject of

  bargaining. The obvious principal purpose of firearms and vests is

  to protect officers in the line of duty. That is not to say that the

  equipment does not have other uses unrelated to officer safety, but

  the primary reason for this equipment is to enhance officer safety.

¶ 26   On the other hand, many types of equipment may impact

  officer safety and have a safety purpose, yet are not reasonably

  considered “personal safety and health equipment.” For example,

  neither party contends that an officer’s radio is “personal safety and

  health equipment,” yet an officer’s ability to quickly call for

  assistance is integral to that officer’s safety. Nor, as best as we can

  tell, has DPPA ever contended that this type of equipment




                                     10
  constitutes “personal safety and health equipment” as used in the

  Charter.

¶ 27   BWCs may incidentally impact officer safety, but their

  principal purpose is something other than safety. A BWC could

  deflect a knife, bullet, or other object and potentially save an

  officer’s life. Even more theoretical is the possibility that a BWC

  could decrease the likelihood that an officer will be assaulted by a

  citizen if the citizen is aware that he is being filmed.3 But, unlike

  bullet-proof vests, whose principal purpose is to protect officers

  from bullets, the principal purpose of BWCs is not to increase the

  safety of the officer.

¶ 28   We therefore conclude that BWCs are not “personal safety and

  health equipment” under the Charter, and are not a mandatory

  subject of bargaining.4 The district court erred in concluding

  otherwise.



  3 As the record in this case demonstrates, the safety impact in that
  regard, if any, is unclear. The two studies relied on by DPPA
  contradicted one another in their respective conclusions about the
  safety effect of BWCs.
  4 Because of our disposition, we do not address Denver’s contention

  that the district court erred when it refused to defer to Denver’s
  interpretation of the Charter.

                                    11
                      III.   Other Issues on Appeal

¶ 29   Given our disposition, it is unnecessary for us to address the

  other alleged errors.

                             IV.   Conclusion

¶ 30   The judgment is reversed.

       JUDGE BERNARD and JUDGE FREYRE concur.




                                    12